Citation Nr: 1013816	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  00-00 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by memory loss, including as due to a qualifying 
chronic disability (claimed as undiagnosed illness).

2.  Entitlement to service connection for a disability 
manifested by headaches.

3.  Entitlement to service connection for a disability 
manifested by cysts.


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to May 
1991.  That period of service included service in the Persian 
Gulf.  The Veteran also had periodic inactive and active duty 
for training from December 1984 to September 1990, and from 
May 1991 to October 1992, in the Washington, D.C., Army 
National Guard.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision by the United 
States Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, D.C..  In that decision, the RO denied 
service connection for fatigue, headaches, memory loss, 
cysts, and joint pain.  The Veteran has since relocated, and 
his case is now handled through the RO in Baltimore, 
Maryland.

In May 2001, the Veteran had a hearing before a Veterans Law 
Judge at the Board in Washington, D.C.  In the course of the 
hearing, the Veteran clarified that the issue of service 
connection for joint pain was limited to service connection 
for low back pain.  The transcript of the hearing is included 
in the Veteran's claims file.  The Board subsequently 
informed the Veteran that the Veterans Law Judge who 
conducted the hearing was no longer employed by the Board.  
The Board asked the Veteran to indicate whether he wanted to 
have an additional hearing.  The Veteran responded and 
indicated that he did not want an additional hearing.

In an April 2002 decision, the Board denied service 
connection for fatigue, headaches, memory loss, cysts, and 
low back pain.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2003, the Court vacated the Board's April 2002 
decision and remanded the case to the Board for further 
proceedings consistent with the joint motion of the parties.

In October 2003, the Board remanded to the RO the issue of 
service connection for a disability manifested by chronic 
fatigue.  In March 2004, the Board remanded to the RO the 
issues of service connection for disabilities manifested by 
headaches, memory loss, cysts, and low back pain.

In a July 2007 decision, the Board denied service connection 
for disabilities manifested by headaches, memory loss, cysts, 
and low back pain.  The Veteran appealed the July 2007 Board 
decision to the Court.  In a July 2009 decision, the Court 
affirmed the July 2007 Board decision as to service 
connection for low back pain.  The Court vacated the July 
2007 Board decision as to service connection for headaches, 
memory loss, and cysts, and remanded the case to the Board 
for further proceedings consistent with the Court's decision.  
These issues are addressed on the merits in this Board 
decision.

In July 2007, the Board again remanded to the RO the issue of 
service connection for a disability manifested by chronic 
fatigue for the development of additional evidence.  In an 
August 2007 rating decision during remand from the Board, the 
RO granted service connection for fatigue, and properly 
recognized fatigue as a manifestation of the Veteran's 
service-connected PTSD.  The RO then considered the symptom 
of fatigue in determining whether a higher initial disability 
rating than 50 percent for PTSD was not warranted.  

Notwithstanding the fact that fatigue had already been 
recognized as a symptom of his service-connected PTSD, in 
September 2008, the Veteran attempted to submit a claim for 
service connection for several disorders that included 
fatigue.  Because service connection for fatigue had already 
been granted in the August 2007 rating decision, the February 
2009 rating decision that purported to deny reopening of 
service connection for fatigue was clearly erroneous.  

In the July 2009 Court decision, the Court indicated that the 
issue of service connection for fatigue was remanded and was 
not currently before the Court.  As the issue of service 
connection for fatigue has been granted following the last 
Board remand, the issue of service connection for fatigue, 
under any legal theory of entitlement, is rendered moot 
because there no longer remains any question of law or fact 
for the Board to decide on the question of service connection 
for chronic fatigue.  38 U.S.C.A. § 7104 (West 2002).  See 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law is dispositive, the claim must be denied due to a lack of 
legal merit).  

In May 2009, the Veteran submitted to the RO a claim for 
secondary service connection for erectile dysfunction, 
claimed as due to medications for service-connected post-
traumatic stress disorder (PTSD).  That issue has been raised 
by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  For the appeal period from March 6, 1995 through October 
10, 2001, the Veteran had chronic symptoms of memory loss to 
a compensable degree that were not attributable to a 
diagnosed disability.

2.  For the appeal period from October 11, 2001, service 
connection has been in effect for PTSD, the Veteran's memory 
loss has been associated by competent medical evidence to his 
diagnosed PTSD, and memory loss has been rated as a symptom 
or manifestation of the service-connected PTSD.

3.  Recurrent headaches began during the Veteran's active 
service, have been continuous since service separation, and 
have manifested in a current diagnosis of migraine headaches.

4.  Ganglion cysts on the left and right wrists, and a lipoma 
on the chest, manifested during the Veteran's active service.




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for 
the appeal period from March 6, 1995 through October 10, 
2001, presumptive service connection is warranted for memory 
loss as a chronic qualifying disability (undiagnosed illness) 
based on Persian Gulf War service.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2009).

2.  For the appeal period from October 11, 2001, service 
connection is warranted for memory loss as a symptom of 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 4.14, 4.130 (2009).

3.  Resolving reasonable doubt in the Veteran's favor, 
migraine headaches were incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

4.  Resolving reasonable doubt in the Veteran's favor, 
ganglion cysts on the left and right wrists, and a lipoma on 
the chest, were incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The notice 
requirements of the VCAA require VA to notify a claimant of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, VA will attempt to 
obtain.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In light of the Board's favorable grant of benefits on all 
issues, further discussion of VCAA notice and assistance is 
not necessary.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes:  (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2),(5).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 
38 C.F.R. § 3.317, the veteran is not required to provide 
competent evidence linking a current disability to an event 
during service.  Gutierrez v. Principi, 19 Vet. App. 1 
(2004).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98.  

Service Connection for Memory Loss

The Veteran reports that, since his Persian Gulf War service, 
he has experienced memory loss or impaired memory.  On March 
6, 1995, the RO received the Veteran's claim for service 
connection and compensation for Persian Gulf Syndrome, with 
symptoms including loss of memory.  

In a VA mental disorders examination in October 1997, the 
Veteran reported that since his Persian Gulf War service he 
had been forgetful.  He indicated that he sometimes forgot 
where he put his car.  He stated that, in a previous job as a 
police officer, he sometimes forgot where he put his gun.  
The examiner administered a mini-mental examination, which 
showed difficulties in memory and concentration.  The Veteran 
had difficulty repeated three words five minutes after 
hearing them.  He also had difficulty remembering the age of 
his youngest child.  The examiner concluded that there were 
indications of poor memory, without a clear indication as to 
how long the memory had been poor.

In an August 1999 notice of disagreement (NOD), the Veteran 
reported that since 1991 friends and coworkers had teased him 
about his poor memory.  He stated that had incurred troubles 
due to his memory lapses, such as forgetting when he was out 
that he had his child with him, and forgetting to complete 
promised tasks at work.

In his May 2001 Board hearing, the Veteran gave examples of 
the memory lapses he experienced since his 1990 to 1991 
service.  He stated that he could not remember his children's 
ages, that he forgot to close doors behind him when he left a 
place, and that after moving to a new residence he forgot 
about the move, and when out returned to his previous 
residence.  He indicated that the VA clinician who had 
examined him had indicated that he had short term memory 
loss.

After a review of the evidence, the Board finds that, for the 
appeal period from March 6, 1995 through October 10, 2001, 
the Veteran had chronic symptoms of memory loss to a 
compensable degree that were not attributable to a diagnosed 
disability.  The Veteran's statements and the VA examiner's 
findings show that the Veteran had impaired memory during the 
years following his Persian Gulf War service.  As his 
intermittent memory lapses included instances of forgetting 
to complete work tasks, his memory loss was consistent with 
the criteria for a 10 percent rating for mental disorders.  
See 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders.  Therefore, presumptive service connection is 
warranted for the Veteran's memory loss as a qualifying 
chronic disability (undiagnosed illness) that became 
manifested to a degree of 10 percent disability after Persian 
Gulf War service, and not later than December 31, 2011.  
Presumptive service connection for memory loss should be 
effective from March 6, 1995, the date the RO received the 
Veteran's claim for service connection for memory loss, 
through October 10, 2001. 

Because memory loss had previously been claimed to be due to 
an undiagnosed illness, and because the rating for PTSD from 
October 2001 does not encompass the entire appeal period from 
March 1995, the issue on appeal has been characterized as 
entitlement to service connection for memory loss, to include 
as due to an undiagnosed illness.  This Board decision 
reflects a full grant of service connection for memory loss 
for the entire appeal period; however, because of the 
procedural history in this case, the medical evidence during 
the claim that showed that the previously undiagnosed memory 
loss subsequently manifested in a diagnosis (as a symptom of 
PTSD), and the regulatory restraints against pyramiding, the 
Board's analysis reflects different legal bases for the grant 
of service connection for the different appeal periods - 
prior to October 11, 2001, and thereafter.

The Board finds that, for the appeal period from October 11, 
2001, service connection is warranted for memory loss as a 
symptom of the service-connected PTSD.  Because the symptom 
of memory loss, for the period from October 11, 2001, has 
been attributed to a medical diagnosis of known etiology 
(PTSD), and the symptoms are no longer due to a medically 
unexplained chronic multisymptom illness (undiagnosed 
illness), the Board finds that service connection for memory 
loss based on the provisions of chronic multisymptom illness 
is not warranted for the period from October 11, 2001.  
38 C.F.R. § 3.317(a)(1)(ii).  

For the appeal period from October 11, 2001, the Veteran's 
memory loss has been associated by competent medical evidence 
to his diagnosed PTSD, and memory loss has been rated as a 
symptom or manifestation of the service-connected PTSD.  In 
an April 2007 rating decision, the RO granted service 
connection for the diagnosed disability of PTSD.  The 
effective assigned for the grant of service connection for 
PTSD, as well as the effective date assigned for the initial 
disability rating for PTSD, of October 11, 2001.  In the 
assignment of initial disability rating, the RO explicitly 
considered the Veteran's complaints of memory loss in 
adjudicating the initial rating for symptoms associated with 
the service-connected PTSD.  Short-term memory loss was rated 
as a symptom of the service-connected PTSD, and served in 
part as a basis for the April 2007 rating decision to assign 
a 50 percent initial rating for service-connected PTSD.  

The evidence that shows that the Veteran's memory loss is 
associated by competent evidence to his service-connected 
PTSD includes records of VA mental health treatment of the 
Veteran reflecting reports of multiple symptoms, including 
memory loss, and show a diagnosis of PTSD.  The criteria for 
rating psychiatric impairments under which the veteran's 
service-connected PTSD is rated specifically provides for 
rating based on related psychiatric symptoms that include 
memory loss, both short-term and long-term memory loss.  See 
38 C.F.R. § 4.130.  Thus, from October 11, 2001, the 
effective date of service connection for PTSD, the Veteran's 
service-connected memory loss should be evaluated as part of 
his service-connected PTSD.

After the October 1, 2001 effective date of service 
connection and initial rating for PTSD, a separate rating may 
not be provided for memory loss because the assignment of a 
separate rating for memory loss would violate the rule 
against pyramiding, which provides that the evaluation of the 
same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  To assign a separate disability rating for 
memory loss apart from PTSD would involve rating the symptom 
of memory loss as a separate disability and rating the same 
symptoms of memory loss again as a symptom of PTSD.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board considers the Veteran's symptom of memory loss to 
be one of the symptoms, taken together, that warranted the 
granting of the initial disability rating for PTSD.  While 
the April 2007 rating decision implicitly recognized memory 
loss as a PTSD symptoms, it made no explicit adjudication 
that service connection was being granted for memory loss (as 
a PTSD symptoms).  In order to make the grant of service 
connection for memory loss as a PTSD symptom explicit, to 
assure that for all future ratings assigned for PTSD 
recognize the symptom of memory loss, and to resolve the 
appeal that has been characterized as service connection for 
memory loss, the Board is making a favorable finding that, 
for the rating period from October 11, 2001, the Veteran's 
memory loss is in fact service connected because it is a 
symptom of his service-connected PTSD.  For the earlier 
appeal period from March 6, 1995, the date of the Veteran's 
claim for service connection for symptoms including memory 
loss, and before his October 11, 2001 claim for service 
connection for PTSD, service connection is granted for memory 
loss as a chronic qualifying disability (undiagnosed illness) 
of a Persian Gulf War veteran, in accordance with 38 C.F.R. 
§ 3.317.  For the appeal period from October 11, 2001, the 
effective date of service connection and initial rating for 
PTSD, service connection for memory loss is granted as a 
symptom of service-connected PTSD, is to be rated 
accordingly. 

Service Connection for Headaches

The Veteran reports that he began to have severe headaches 
during service, and that those headaches continued after 
service, through the present.  The treatment records for the 
Veteran's 1990 to 1991 period of active service that have 
been obtained are silent as to headaches. 

After service, in July 1994, the Veteran had a VA Persian 
Gulf registry examination, where he reported that he served 
in Saudi Arabia as a motor vehicle operator.  He stated that 
he had headaches that he attributed to his Persian Gulf War 
service.  In a March 1995 VA compensation claim, the Veteran 
included headaches among the disorders for which he sought 
service connection.  

On VA medical examination in May 1995, the Veteran reported 
having episodic headaches, sometimes preceded by nausea.  He 
stated that the headaches were accompanied by a cloudy 
sensation.  He indicated that the headaches lasted from a day 
to more than a month, and that the headache episodes occurred 
about every two months.  He reported that when the severe 
headaches occurred he had to lie down in a quiet place.  The 
examiner's diagnosis was migraine headaches.

In August 1996, the Veteran submitted statements from persons 
who know him.  Mr. J. F. wrote that he had known the Veteran 
through the National Guard since 1984, and had served with 
the Veteran in the Persian Gulf.  Mr. F. stated that in 
February or March 1991 the Veteran frequently complained of 
headaches with a cloudy sensation.  Mr. F. reported that the 
Veteran frequently went on sick call, and was given 
analgesics for the headaches.  Mr. K. H. J. wrote that he met 
the Veteran in the National Guard in 1987, and that he and 
the Veteran deployed together to the Persian Gulf in November 
1990.  Mr. J. stated that in February 1991 the Veteran 
frequently complained of having a headache, and that he 
frequently went on sick call.  Mr. J. reported that at 
present the Veteran still complained of headaches.

The Veteran's niece, Ms. N. McE., wrote that ever since the 
Veteran had returned from his Persian Gulf War service, she 
had heard his frequent complaints of extreme discomfort from 
headaches.  The Veteran's wife wrote that the Veteran's 
behavior was changed after his Persian Gulf War service.  She 
stated that he complained of headaches, and that he would be 
argumentative and disrespectful during and after the headache 
episodes.

In a VA general medical examination in October 1997, the 
Veteran reported having headaches.  He stated that the 
headaches were occasionally associated with nausea.  In an 
October 1997 VA mental health examination, the Veteran 
reported that he had taken off work frequently because of 
headaches.  He stated that he was very irritable when he had 
headaches.  He indicated that the irritability and the time 
off work associated with headaches had interfered with 
performing a previous job as a police officer.

In his August 1999 NOD, the Veteran reported that he began 
experiencing headache episodes during service, in January 
1991.  He stated that he first experienced a type of 
"gloomy" and "life draining" headache after taking 
medication to guard against the effects of chemical weapons.  
He indicated that he experienced more headaches of that type 
later in service, and has continued to experience them ever 
since.  In a November 1999 substantive appeal, the Veteran 
reported that during service he went on sick call frequently, 
for back pain and for headaches.

In the May 2001 Board hearing, the Veteran reported that he 
first experienced a cloudy, draining type of headache during 
service in late 1990, after he was accidentally injected with 
a medication.  He stated that he also experienced such a 
headache after taking a pill to guard against reaction to 
chemical warfare.  He indicated that he continued to have 
episodes of headaches after that, during and since service.  
He stated that he sought treatment for the headaches during 
service, and was given analgesics.  He stated that his 
headaches lasted three or four days, and occurred at least 
twice a month.

In August 2006, the Veteran had VA mental health and 
neurological examinations to address the etiology of his 
chronic fatigue.  The reports of both examinations contained 
notation of the Veteran's history of headaches.  In a 
February 2007 VA spine examination, the Veteran reported 
having headaches about twice per month.  He indicated that he 
did not have nausea with his headaches, but that he had 
occasional spots in his visual fields with his headaches.  
The examiner's impression was atypical migraines.

After a review of the evidence, the Board finds that 
recurrent headaches began during the Veteran's active 
service, have been continuous since service separation, and 
have manifested in a current diagnosis of migraine headaches.  
The evidence includes the Veteran's reports that his episodic 
headaches began during service.  Although service sick call 
records have not been obtained, two men who served with the 
Veteran have written that they recall his headache complaints 
and sick call visits.  The post-service medical record 
reflects the Veteran's report of headaches from 1994, about 
three years after his service.  The evidence since 1994 
reflects ongoing reports of headaches.  For these reasons, 
and resolving reasonable doubt in the Veteran's favor, the 
Board finds that migraine headaches were directly incurred in 
service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Cysts

The Veteran contends that cysts arose during his 1990 to 1991 
service, and continued after service.  He asserts that the 
service treatment records that have been obtained are 
incomplete.  The assembled medical records from the 1990 to 
1991 service are silent with regard to skin disorders.  In 
the March 1995 claim, the Veteran reported having cysts all 
over.

On VA medical examination in May 1995, the Veteran reported 
having episodic cysts on both wrists and on his chest.  The 
examining physician found a ganglion cyst on each wrist, and 
a lipoma on the left anterior chest wall.

In August 1996, Mr. F., who reported having served with the 
Veteran in the Gulf, wrote that during that service the 
Veteran had two noticeable cysts on his wrists, and that the 
Veteran told him that he also had cysts on other parts of his 
body.  Another fellow serviceman, Mr. J., recalled that 
during their Gulf service he teased the Veteran about the 
cysts on the tops of his hands.

Two men who served with the Veteran corroborated his report 
that the cysts on his wrists were present during his 1990 to 
1991 service.  That evidence is consistent with the Veteran's 
account of in-service cysts, and the ganglion cysts on each 
wrist 


and the lipoma on the chest that were found on the May 1995 
VA examination.  Resolving reasonable doubt in the Veteran's 
favor, the Board finds that ganglion cysts on the left and 
right wrists, and a lipoma on the chest, were directly 
incurred in service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for memory loss, as a chronic qualifying 
disability (undiagnosed illness) from March 6, 1995 through 
October 10, 2001, and as a symptom of service-connected PTSD 
from October 11, 2001, is granted.

Service connection for recurrent headaches is granted.

Service connection for ganglion cysts on the left and right 
wrists, and a lipoma on the chest, is granted.


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


